Citation Nr: 1601860	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-29 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2015, the Veteran testified before the undersigned via video conference from the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in February 2013.  The examiner determined that the Veteran had hearing loss as well as tinnitus and opined that the tinnitus was at least as likely as not (50 percent probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  

In December 2015, a claim of service connection for hearing loss was received from the Veteran.  Thus, the Veteran has raised a service connection issue which is "inextricably intertwined" with the issue already on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The service connection for hearing loss issue should be adjudicated prior to reconsideration of service connection for tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  After undertaking all appropriate development to include obtaining an additional medical opinion, if deemed necessary, adjudicate the issue of entitlement to service connection for hearing loss.  The Veteran must be notified of this decision and apprised of his procedural and appellate rights.

4.  Then, after undertaking any indicated development to include providing the Veteran appropriate notice regarding secondary service connection, readjudicate the claim of entitlement to service connection for tinnitus in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

